Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-15 recite the limitation "the switch" in multiple lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "sealing means" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the acoustic signaling device" in lines 3, 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the acoustic device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: There are many similarities and dissimilarities between applicant’s invention and the invention of Wheeler (10,471,868). However, Wheeler fails to disclose the actuation device (2, 21, 22, 23, 24, 60, 61, 64) being connected to a sealing device (50), the actuation device (2, 21, 22, 23, 24, 60, 61, 64) being designed in such a way that, when the actuation device (2, 21, 22, 23, 24, 60, 61, 64) is actuated, t the actuation device (2, 21, 22, 23, 24, 60, 61, 64) opens a predefined flow path between the supply connection (34) and at least one of the outlets (31, 32, 33) and, in doing so, closes a current path for actuating the pressure source, wherein the sealing device (50) is mechanically coupled to the actuation device (2, 21, 22, 23, 24, 60, 61, 64) in such a way that at least a part of the sealing device (50) is moved, in particular displaced, by the actuation device (2, 21, 22, 23, 24, 60, 61, 64) when . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636